DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 7/20/2022 that has been entered, wherein claims 1-5, 9-16 and 20-23 are pending and claims 6-8 and 17-19 are canceled.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Chip, Circuit Board and Electronic Device Comprising Polygonal Pads.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, 5, 9, 13-16 and 20  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 presently recites the limitation of “the polygonal pad comprises at least one of a quadrangular pad, a pentagonal pad, a hexagonal pad, or an octagonal pad”  in line 1. This limitation is broader than the claim 1 limitation, from which claim 2 depends, of “the polygonal pad comprises a first pad and a second pad… the first pad is a pentagonal pad… the second pad is a quadrangular pad”.

Claims 3-4 depend on claim 2 inherit it’s deficiencies.

Claim 3 presently recites the limitation of “the polygonal pad is the quadrangular pad; and at least one side of the quadrangular pad is parallel to, perpendicular to, or at a preset angle with respect to a side of the chip substrate, the preset angle being greater than or equal to 30° and less than or equal to 60°”  in line 1. This limitation is the same as the claim 1 limitation, from which claim 3 depends, of “the polygonal pad comprises a first pad and a second pad…  the second pad is a quadrangular pad comprising at least one second side that is at a preset angle with respect to the side of the chip substrate, the preset angle being greater than or equal to 30° and less than or equal to 60°.

Claim 4 depend on claim 3 and inherit its deficiencies.

Claim 5 presently recites the limitation of “at least part of the plurality of pads are arrayed along a first direction parallel to a side of the chip substrate, or along a second direction at a preset angle with respect to the side of the chip substrate, the preset angle being greater than or equal to 30° and less than or equal to 60°”  in line 1. This limitation is broader than the claim 1 limitation, from which claims 5 depends, of “the polygonal pad comprises a first pad and a second pad… the first pad … parallel to the side of the chip substrate; and the second pad …is at a preset angle with respect to the side of the chip substrate, the preset angle being greater than or equal to 30° and less than or equal to 60°”.

Claim 9 presently recites the limitation of “the first pad is arrayed along a first direction parallel to a side of the chip substrate and the second pad is arrayed along a second direction at a preset angle with respect to the side of the chip substrate, the preset angle being greater than or equal to 30° and less than or equal to 60°”  in line 1. This limitation is broader than the claim 1 limitation, from which claims 9 depends, of “the first pad … parallel to the side of the chip substrate; and the second pad …is at a preset angle with respect to the side of the chip substrate, the preset angle being greater than or equal to 30° and less than or equal to 60°”.

Claim 13 presently recites the limitation of “the polygonal pad comprises at least one of a quadrangular pad, a pentagonal pad, a hexagonal pad, or an octagonal pad”  in line 1. This limitation is broader than the limitation, from which claim 13 depends, of “the polygonal pad comprises a first pad and a second pad… the first pad is a pentagonal pad… the second pad is a quadrangular pad”.
Claims 14-15 depend on claim 13 and inherit its deficiencies.

Claim 14 presently recites the limitation of “the polygonal pad is the quadrangular pad; and at least one side of the quadrangular pad is parallel to, perpendicular to, or at a preset angle with respect to a side of the  circuit board substrate, the preset angle being greater than or equal to 30° and less than or equal to 60°”  in line 1. This limitation is the same as the claim 12 limitation, from which claims 14 depends, of “the polygonal pad comprises a first pad and a second pad…  the second pad is a quadrangular pad comprising at least one second side that is at a preset angle with respect to the side of the  circuit board substrate, the preset angle being greater than or equal to 30° and less than or equal to 60°.

Claim 15 depends on claim 14 and inherit its deficiencies.

Claim 16 presently recites the limitation of “at least part of the plurality of pads are arrayed along a first direction parallel to a side of the  circuit board substrate, or along a second direction at a preset angle with respect to the side of the circuit board substrate, the preset angle being greater than or equal to 30° and less than or equal to 60°”  in line 1. This limitation is broader than the claim 12 limitation, from which claims 16 depends, of “the polygonal pad comprises a first pad and a second pad… the first pad … parallel to the side of the circuit board substrate; and the second pad …is at a preset angle with respect to the side of the  circuit board substrate, the preset angle being greater than or equal to 30° and less than or equal to 60°”.

Claim 20 presently recites the limitation of “the first pad is arrayed along a first direction parallel to a side of the  circuit board substrate and the second pad is arrayed along a second direction at a preset angle with respect to the side of the circuit board substrate, the preset angle being greater than or equal to 30° and less than or equal to 60°”  in line 1. This limitation is broader than the claim 12 limitation, from which claim 20 depends, of “the first pad … parallel to the side of the  circuit board substrate; and the second pad …is at a preset angle with respect to the side of the  circuit board substrate, the preset angle being greater than or equal to 30° and less than or equal to 60°”.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

The rejection of claims 3-4 and 14-15 under 35 U.S.C. 112(b) is withdrawn in light of Applicant’s amendment of 7/20/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-10, 12-16, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Keel et al. (US 2019/0280038 A1) as cited in the IDS of 11/30/2021 in view of Kawabata et al. (US 2010/0295186 A1) both of record.
Regarding claim 1, Keel teaches a chip(Fig. 15), comprising: 
a chip substrate(100, Fig. 14); and 
a plurality of pads(301, 302, ¶0141) provided on the chip substrate(100, Fig. 14), 
wherein the plurality of pads(301, 302, ¶0141) are arrayed on the chip substrate(100, Fig. 14); and 
at least one of the plurality of pads(301, 302, ¶0141) is a polygonal pad(Fig. 15),
the polygonal pad(Fig. 15) comprises a first pad(301, ¶0141) and a second pad(302, ¶0141); and 
the chip substrate(100, Fig. 14) comprises a central area(RPx1) in which the second pad(302, ¶0141) is provided and an edge area(Rpr1) in which the first pad(301, ¶0141) is provided, 
the edge area(Rpr1) is provided adjacent to a side of the chip substrate(100, Fig. 14), and surrounds the central area(RPx1);
the first pad(301, ¶0141) is a pad comprising at least one first side adjacent to and parallel to the side of the chip substrate(100, Fig. 14), and 
the second pad(302, ¶0141) is a quadrilateral pad(Fig. 15) comprising at least one second side that is at a preset angle with respect to the side of the chip substrate(100, Fig. 14), the preset angle being greater than or equal to 30° and less than or equal to 60°(45°, ¶0141).

Keel is silent in regards to the first pad(301, ¶0141) is a pentagonal pad.

Kawabata teaches a chip(Fig. 6c) wherein the first pad(3, ¶0054, ¶0050, Fig. 5 wherein opening 3 defines the shape of the bonding area of 15 for external connections 30) is a pentagonal pad(¶0054). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Keel, so that the first pad is a pentagonal pad, as taught by Kawabata, so that a difference with respect to the circular shape of connection terminals can be recognized readily and clearly if the linear portions or angled portions of the polygonal shape of pad are visible(¶0057) and distinguished readily by transmissive observation(¶0058).

Regarding claim 2, Keel teaches the chip of claim 1, wherein the polygonal pad(Fig. 15) comprises at least one of a quadrangular pad(Fig. 15), a pentagonal pad, a hexagonal pad, or an octagonal pad.

Regarding claim 3, Keel teaches the chip of claim 2, wherein: 
the polygonal pad(Fig. 15) is the quadrangular pad(Fig. 15); and 
at least one side of the quadrangular pad(Fig. 15) is parallel to(301, ¶0141), perpendicular to(301, ¶0141), or at a preset angle with respect to a side of the chip substrate(100, Fig. 14), the preset angle being greater than or equal to 30° and less than or equal to 60°(45°, ¶0141).

Regarding claim 4, Keel teaches the chip of claim 3, wherein: the preset angle is 45°(¶0141), or the quadrangular pad is a square pad with a side length of 0.18 mm.

Regarding claim 5, Keel teaches the chip of claim 1, wherein: 
at least part of the plurality of pads(301, 302, ¶0141) are arrayed along a  first direction(Y) parallel to a side of the chip substrate(100, Fig. 14), or along a second direction(K) at a preset angle with respect to the side of the chip substrate(100, Fig. 14), the preset angle being greater than or equal to 30° and less than or equal to 60°(45°, ¶0141).

Regarding claim 9, Keel teaches the chip of claim 1, wherein the first pad(301, ¶0141) is arrayed along a direction parallel(Y) to a side of the chip substrate(100, Fig. 14), and the second pad(302, ¶0141) is arrayed along a direction(K) at a preset angle with respect to the side of the chip substrate(100, Fig. 14), the preset angle being greater than or equal to 30° and less than or equal to 60°(45°, ¶0141).

Regarding claim 10, Keel teaches the chip of claim 1, wherein the first pad(301, ¶0141) and the second pad(302, ¶0141) have same area(Fig. 15).

Regarding claim 12, Keel teaches a circuit board(Fig. 15), comprising: 
a circuit board substrate(100, Fig. 14, ¶0043, wherein peripheral region Rpr1 contains circuits); and
a plurality of pads(301, 302, ¶0141) provided on the circuit board substrate(100, Fig. 14); 
wherein the plurality of pads(301, 302, ¶0141) are arrayed on the circuit board substrate(100, Fig. 14); and 
at least one of the plurality of pads(301, 302, ¶0141) is a polygonal pad(Fig. 15);
the polygonal pad(Fig. 15) comprises a first pad(301, ¶0141) and a second pad(302, ¶0141): and 
the circuit board substrate(100, Fig. 14) comprises a central area(RPx1) in which the second pad(302, ¶0141) is provided and an edge area(Rpr1) in which the first pad(301, ¶0141) is provided;
the edge area(Rpr1) is provided adjacent to a side of the circuit board substrate(100, Fig. 14), and surrounds the central area(RPx1);
the first pad(301, ¶0141) is a pad comprising at least one first side adjacent to and parallel to the side of the circuit board substrate(100, Fig. 14), and 
the second pad(302, ¶0141) is a quadrilateral pad(Fig. 15) comprising at least one second side that is at a preset angle with respect to the side of the circuit board substrate(100, Fig. 14), the preset angle being greater than or equal to 30° and less than or equal to 60"(45°, ¶0141).

Keel is silent in regards to the first pad(301, ¶0141) is a pentagonal pad.

Kawabata teaches a circuit board(Fig. 6c) wherein the first pad(3, ¶0054, ¶0050, Fig. 5 wherein opening 3 defines the shape of the bonding area of 15 for external connections 30) is a pentagonal pad(¶0054). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Keel, so that the first pad is a pentagonal pad, as taught by Kawabata, so that a difference with respect to the circular shape of connection terminals can be recognized readily and clearly if the linear portions or angled portions of the polygonal shape of pad are visible(¶0057) and distinguished readily by transmissive observation(¶0058).

Regarding claim 13, Keel teaches the circuit board of claim 12, wherein the polygonal pad(Fig. 15) comprises at least one of a quadrangular pad(Fig. 15), a pentagonal pad, a hexagonal pad, or an octagonal pad.

Regarding claim 14, Keel teaches the circuit board of claim 13, wherein: 
the polygonal pad(Fig. 15) is the quadrangular pad(Fig. 15); and 
at least one side of the quadrangular pad(Fig. 15) is parallel to(301, ¶0141), perpendicular to(301, ¶0141), or at a preset angle with respect to a side of the circuit board substrate(100, Fig. 14), the preset angle being greater than or equal to 30° and less than or equal to 60°(45°, ¶0141).

Regarding claim 15, Keel teaches the circuit board of claim 14, wherein: the preset angle is 45°(¶0141), or the quadrangular pad is a square pad with a side length of 0.2 mm.

Regarding claim 16, Keel teaches the circuit board of claim 12, wherein at least part of the plurality of pads(301, 302, ¶0141) are arrayed along a first direction(Y) parallel to a side of the circuit board substrate(100, Fig. 14), or along a second direction(K) at a preset angle with respect to the side of the circuit board substrate(100, Fig. 14), the preset angle being greater than or equal to 30° and less than or equal to 60"(45°, ¶0141).

Regarding claim 20, Keel teaches the circuit board of claim 12, wherein: 
the first pad(301, ¶0141) is arrayed along a  first direction(Y) parallel to a side of the circuit board substrate(100, Fig. 14); and 
the second pad(302, ¶0141) is arrayed along a second direction(K) at a preset angle with respect to the side of the circuit board substrate(100, Fig. 14), the preset angle being greater than or equal to 30° and less than or equal to 60°(45°, ¶0141).

Regarding claim 21, Keel teaches the circuit board of claim 12, wherein the first pad(301, ¶0141) and the second pad(302, ¶0141) have same area(Fig. 15).

Regarding claim 23, Keel teaches the electronic device(Fig. 15), comprising: 
a chip(100, Fig. 1); and 
a circuit board(200, Fig. 1, ¶0044, wherein peripheral region Rpr2 contains circuits), 
wherein the chip(100, Fig. 1) comprises: 
a chip substrate(100, Fig. 1); and 
a first plurality of pads(310 of 301, 310 of 302, ¶0141, ¶0143, Fig. 5) provided on the chip substrate(100, Fig. 1), wherein the first plurality of pads(310 of 301, 310 of 302, ¶0141, ¶0143, Fig. 5)  are arrayed on the chip substrate(100, Fig. 1), and at least one of the first plurality of pads(310 of 301, 310 of 302, ¶0141, ¶0143, Fig. 5) is a polygonal pad(Fig. 15); 
the polygonal pad(Fig. 15) provided on the chip substrate(100, Fig. 14) comprises a first pad(310 of 301, ¶0141, ¶0143, Fig. 5)  and a second pad(310 of 302, ¶0141, ¶0143, Fig. 5); and 
the chip substrate(100, Fig. 14) comprises a central area(RPx1) in which the second pad(310 of 302, ¶0141, ¶0143, Fig. 5) is provided and an edge area(Rpr1) in which the first pad(310 of 301, ¶0141, ¶0143, Fig. 5) is provided, 
the edge area(Rpr1) is provided adjacent to a side of the chip substrate(100, Fig. 14), and surrounds the central area(RPx1); and 
wherein the circuit board(200, Fig. 1) comprises: 
a circuit board substrate(200, Fig. 1); and 
a second plurality of pads(340 of 301, 340 of 302, ¶0141, ¶0143, Fig. 5) provided on the circuit board substrate(200, Fig. 1), wherein the second plurality of pads(340 of 301, 340 of 302, ¶0141, ¶0143, Fig. 5) are arrayed on the circuit board substrate(200, Fig. 1), and at least one of the second plurality of pads(340 of 301, 340 of 302, ¶0141, ¶0143, Fig. 5) is a polygonal pad(Fig. 15),
the polygonal pad(Fig. 15) provided on the circuit board substrate(200, Fig. 1) comprises a third pad(340 of 301, ¶0141, ¶0143, Fig. 5) and a fourth pad(340 of 302, ¶0141, ¶0143, Fig. 5): and 
the circuit board substrate(100, Fig. 14) comprises a central area(RPx1) in which the fourth pad(340 of 302, ¶0141, ¶0143, Fig. 5) is provided and an edge area(Rpr1) in which the third pad(340 of 301, ¶0141, ¶0143, Fig. 5) is provided;
the edge area(Rpr1) is provided adjacent to a side of the circuit board substrate(100, Fig. 14), and surrounds the central area(RPx1);
wherein
the first pad(310 of 301, ¶0141, ¶0143, Fig. 5) is a pad comprising at least one first side adjacent to and parallel to the side of the chip substrate(100, Fig. 14), and 
the second pad(310 of 302, ¶0141, ¶0143, Fig. 5) is a quadrilateral pad(Fig. 15) comprising at least one second side that is at a preset angle with respect to the side of the chip substrate(100, Fig. 14), the preset angle being greater than or equal to 30° and less than or equal to 60°(45°, ¶0141),
the third pad(340 of 301, ¶0141, ¶0143, Fig. 5) is a pad comprising at least one first side adjacent to and parallel to the side of the circuit board substrate(100, Fig. 14), and 
fourth pad(340 of 302, ¶0141, ¶0143, Fig. 5) is a quadrilateral pad(Fig. 15) comprising at least one second side that is at a preset angle with respect to the side of the circuit board substrate(100, Fig. 14), the preset angle being greater than or equal to 30° and less than or equal to 60"(45°, ¶0141).

Keel is silent in regards to the first pad(310 of 301, ¶0141, ¶0143, Fig. 5) is a pentagonal pad and the third pad(340 of 301, ¶0141, ¶0143, Fig. 5) is a pentagonal pad.

Kawabata teaches a chip(Fig. 6c) wherein a pad(3, ¶0054, ¶0050, Fig. 5 wherein opening 3 defines the shape of the bonding area of 15 for external connections 30) is a pentagonal pad(¶0054). Modifying the first and third pad of Keel with the pentagonal pad shape taught by Keel would result in the first pad is a pentagonal pad and the third pad is a pentagonal pad. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Keel, so that the first pad is a pentagonal pad and the third pad is a pentagonal pad, as taught by Kawabata, so that a difference with respect to the circular shape of connection terminals can be recognized readily and clearly if the linear portions or angled portions of the polygonal shape of pad are visible(¶0057) and distinguished readily by transmissive observation(¶0058).
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Keel et al. (US 2019/0280038 A1) as cited in the IDS of 11/30/2021 and Kawabata et al. (US 2010/0295186 A1) as applied to claims 1 and 12 above, further in view of Rumsey et al. (US 2010/0180249 A1).
Regarding claim 11, Keel, in view of Kawabata, teaches the chip of claim 1, but is silent in regards to a distance between centers of adjacent ones of the plurality of pads(301, 302, ¶0141) is 0.3 mm. Rumsey teaches that is well-known in the art to have the pitch or distance between centers of adjacent ones of the plurality of pads to be 0.3mm(¶0024, ¶0003). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Keel, so that distance between centers of adjacent ones of the plurality of pads is 0.3mm, as taught by Rumsey, so that the PCB may be very densely packed with ICs, which is desirable in compact applications such as cell phones(¶0003).

Regarding claim 22, Keel, in view of Kawabata, teaches the circuit board of claim 12, but is silent in regards to a distance between centers of adjacent ones of the plurality of pads(301, 302, ¶0141) is 0.3 mm. Rumsey teaches that is well-known in the art to have the pitch or distance between centers of adjacent ones of the plurality of pads to be 0.3mm(¶0024, ¶0003). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Keel, so that distance between centers of adjacent ones of the plurality of pads is 0.3mm, as taught by Rumsey, so that the PCB may be very densely packed with ICs, which is desirable in compact applications such as cell phones(¶0003).

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant’s argue Kawabata fails to cure the deficiencies of Keel to teach or suggest, at least, "the first pad is a pentagonal pad comprising at least one first side adjacent to and parallel to a side of the chip substrate," as recited in amended claim 1. Examiner appears to assert that Kawabata's opening section 3 corresponds to the claimed "first pad." However, according to the [0043] disclosure of Kawabata, and as illustrated in FIG. 3 of Kawabata the opening sections 3 are holes that are formed in the insulating film 20 to expose portions of the pads 15. Kawabata's opening sections 3 are not connection pads. Therefore, a person of ordinary skill in the art would not have been motivated to modify the shape of Keel’s peripheral bonding conductor 301 in view of the shape of Kawabata's opening sections 3. 

The examiner respectfully submits that opening 3 defines the shape of the bonding area of 15 for external connections 30 and is interpreted as a “first pad”( ¶0054, ¶0050, Fig. 5).  Further, Kawabata teaches by shaping the pad as a pentagonal, a visible inspection can performed to determine if the external connections are bonded and assumed the pentagonal shape of the pad or if the external connections are unbonded and maintained the circular shape of the external connections.   Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pads of Keel to make them pentagonal, as taught by Kawabata, so that a difference with respect to the circular shape of connection terminals can be recognized readily and clearly if the linear portions or angled portions of the polygonal shape of pad are visible(¶0057) and distinguished readily by transmissive observation(¶0058).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892